Citation Nr: 0507799	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound of the right hip 
with muscle damage and a tender scar.

2.  Entitlement to a compensable disability rating for a 
surgical scar from an exploratory laparotomy (currently 
claimed as scar on stomach).

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right thigh (currently claimed as 
scar on leg).

4.  Entitlement to service connection for loss of right 
kidney.

5.  Entitlement to service connection for scar on face.

6.  Entitlement to service connection for scars on hand.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an 
August 2001 rating decision, the RO denied an increased 
rating for residuals of a gunshot wound of the right hip with 
muscle damage and a tender scar, currently evaluated as 20 
percent disabling.  By rating decision in June 2003, the RO 
denied a compensable disability rating for a surgical scar 
from an exploratory laparotomy (currently claimed as scar on 
stomach); and a compensable rating for residuals of a shell 
fragment wound of the right thigh (currently claimed as scar 
on leg).  In the June 2003 rating decision, the RO also 
denied service connection claims for loss of right kidney, 
scar on face, and scars on hand.

In October 2003, the veteran testified before a Veterans Law 
Judge, but the transcript of that hearing was lost and a 
transcription could not be obtained.  The Board remanded this 
case to the RO in October 2004 so that the veteran could be 
scheduled for another hearing.  In December 2004, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

In the December 2004 Board hearing, the veteran submitted 
testimony suggesting his intention to file an increased 
rating claim for his service connected hernia scar, right 
inguinal, currently rated as 0%, effective November 20, 1970.  
The Board refers this issue to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2000, the veteran filed a claim for an increased 
rating for residuals of a gunshot wound of the right hip with 
muscle damage and a tender scar, currently rated as 20 
percent disabling.  

The record reveals that the most recent examination was an 
April 2001 VA joints and muscles examination.  In a December 
2004 Board hearing, the veteran indicated that his gunshot 
wound scar was tender, specifically, when sitting on it, 
staying on one side, or walking too long.  

Moreover, the veteran stated in the December 2004 Board 
hearing that some of his service medical records, which are 
located at either Walter Reed, or Bethesda Naval Center, 
showing that he received vascular surgery in service as a 
result of his gun shot wound, and VA records showing 
treatment since 2001, are not of record.    

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  Additionally, assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that 
under VA's duty to assist principles, the veteran is entitled 
to another medical examination to assess whether the present 
level of disability has increased since the April 2001 VA 
examination.  38 C.F.R. § 3.159(c).  

In addition, in June 2003, the RO denied the veteran's 
increased rating claims for scar, surgical, exploratory 
laparotomy (currently claimed as scar on stomach), evaluated 
as 0 percent disabling; and residuals, shell fragment wound, 
right thigh (currently claimed as scar on leg), evaluated as 
0 percent disabling.  The RO in June 2003 also denied the 
veteran's service connection claims for loss of right kidney, 
scar on face, and scars on hands.  In July 2003, the veteran 
submitted correspondence, which the Board considers a valid 
Notice of Disagreement with the June 2003 rating decision.  
The RO has not issued a statement of the case or supplemental 
statement of the case, which addresses these issues, and the 
Board finds that a remand for this action is necessary. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The veteran indicated that after 
service, he was notified that he had 
service medical records located at 
either Walter Reed, or the Bethesda 
Naval Hospital, which shows the vascular 
surgery he received in service as a 
result of his gunshot wound.  He also 
stated that he had treatment in 1987 at 
Franklin Hospital, 3998 Red Lion Road, 
Philadelphia, Pennsylvania, 19114-9986; 
and at Mercy Hospital in Pittsburgh, 
Pennsylvania. The veteran also reported 
ongoing treatment from VA medical 
facilities in Pittsburgh and Highland 
Drive since 2001. 

The AMC should make reasonable efforts 
to obtain the appropriate release forms 
and these treatment records.  The AMC 
should provide specific instructions for 
the veteran to indicate on the release 
forms the exact medical treatment 
records, which he is authorizing VA to 
obtain.  All attempts to procure records 
should be documented in the file.  If 
the AMC cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records, in order that he be 
allowed an opportunity to obtain those 
records for submission to VA.

2.  After completion of #1, the veteran 
should be afforded a VA orthopedic and 
neurological examination to determine 
the nature and severity of the residuals 
of his gunshot wound of the right hip 
with muscle damage and a tender scar.  
The claims folder must be made available 
to the physician for the examination and 
the examination report must state 
whether such review was accomplished.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the physician should be accomplished.  
The physician should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.  Specifically, 
the examiner should do the following:

a)  Determine whether there is a through 
and through or deep penetrating wound in 
the right hip due to high velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted 
fracture with extensive debridement, 
prolonged infection, or sloughing of 
soft parts, intermuscular binding and 
scarring.  

b)  State whether there are ragged, 
depressed and adherent scars in the 
right hip indicating wide damage to 
muscle groups in missile track; whether 
palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area; and whether muscles swell 
and harden abnormally in contraction.  
The examination also should include 
tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured 
side.  

c)  Determine whether there is X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
adhesion of scar to one of the long 
bones, pelvic bones, or sacrum, with 
epithelial sealing over the bone rather 
than true skin covering in an area where 
bone is normally protected by muscle; 
diminished muscle excitability to pulsed 
electrical current in electro- 
diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of 
muscle groups not in the track of the 
missile; or induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

3.  The AMC also should schedule the 
veteran for a VA dermatology examination 
to determine the severity of the scar 
from the residuals of the gunshot wound 
of the right hip with muscle damage.  
Specifically, the examiner should 
comment on whether the scar is 
superficial, deep, tender, painful, or 
productive of limitation of function of 
the right hip; and whether there is 
tissue or skin loss.  The examiner also 
should determine the length of the scar 
in square inches.  The claims folder 
must be made available to the physician 
for the examination and the examination 
report must state whether such review 
was accomplished.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physician should be 
accomplished.  The physician should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.    

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the examination, documentation 
showing that notice of the scheduled 
examination was sent to the last known 
address should be placed in the record.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
   
5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

6.  The AMC should issue a statement of 
the case (SOC) to the veteran addressing 
the denial of the increased rating 
claims for scar, surgical, exploratory 
laparotomy (currently claimed as scar on 
stomach), evaluated as 0 percent 
disabling; and residuals, shell fragment 
wound, right thigh (currently claimed as 
scar on leg), evaluated as 0 percent 
disabling.  The SOC also should address 
the denial of the veteran's service 
connection claims for loss of right 
kidney, scar on face, and scars on 
hands.  The SOC should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal.  See 38 
C.F.R. § 20.302(b) (2004).  Thereafter, 
if an appeal has been perfected, these 
issues should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


